Order entered October 8, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00981-CV

                        IN RE JESSE CELEDON GAMBOA, Relator

               Original Proceeding from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F86-78614-HV

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s August 19, 2019 petition

for writ of mandamus.


                                                   /s/   LANA MYERS
                                                         JUSTICE